Citation Nr: 1412551	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  10-08 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for a right shoulder disability.  



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from August 1968 to August 1972, from December 1990 to June 1991, and from February 2003 to November 2003, with interwoven periods of Reserve service.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In the Veteran's February 2010 VA Form 9, substantive appeal, he requested a hearing before the Board in Washington, DC.  A hearing was scheduled for November 3, 2011.  However, the Veteran failed to appear; good cause has not been shown.  Hence, his request for a hearing is deemed withdrawn.  In August 2013, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  The Veteran received a copy, and was afforded opportunity to respond.

The Veteran had also initiated appeals of denials of service connection for posttraumatic stress disorder (PTSD) and lumbar spine degenerative joint disease (DJD).  An August 2010 rating decision granted service connection for PTSD and a September 2012 rating decision granted service connection for DJD of the lumbar spine.  Consequently, those matters are not before the Board.

A claim for a total disability rating based on individual unemployability (TDIU) has been raised by the record (see September 2012 memorandum from the Appeals Management Center), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

A chronic right shoulder disability was not manifested in service; arthritis of the right shoulder was not manifested in the first year following the Veteran's discharge from active duty; and a right shoulder disability is not shown to be related to his service.

CONCLUSION OF LAW

Service connection for a right shoulder disability is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  July 2007, October 2007, and December 2007 letters explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for VA examinations in August 2007 and February 2012.  Because the examination reports did not resolve all medical questions raised, the Board obtained a VHA advisory medical opinion.  The opinion is accompanied by a thorough explanation of rationale and reflects familiarity with the factual evidence; the Board finds it adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file and in VA's electronic data storage system with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  A disability may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).
Certain chronic disabilities (to include arthritis) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time following discharge from active duty (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

To substantiate a claim of service connection, there must be evidence of a current disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the claimed disability and the disease or injury in service.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran claims that he has a chronic right shoulder disability that was incurred in service.  He alleges that the onset of this disability occurred while he was engaged in manual labor during his active duty service in Desert Storm.  

The Veteran's available STRs show that he complained of right shoulder problems in service.  A March 1991 treatment record shows he complained of pain for two weeks in his right upper arm with backwards movement; he did not recall any unusual activity or injury.  Motrin was prescribed.  In May 1991, the Veteran was again seen for upper right arm pain.  He reported this was from engaging in manual labor in Desert Storm.  X-rays were negative; the assessment was normal right shoulder.  Treatment notes note the Veteran had full range of motion of his shoulder with mild glenohumeral area tenderness when moving his shoulder behind his back.  Right shoulder bursitis was diagnosed, and he was referred to physical therapy.  He completed six physical therapy sessions; upon discharge it was noted that he was fully functional as to both back and shoulder.  He was able to move without pain on normal movements, but complained of pain on exaggerated movements and had some muscle soreness after prolonged exercise.  The staff physical therapist noted that all goals were accomplished.  

A May 1992 Report of Medical Examination for Reserve service notes the Veteran had full range of motion of his right shoulder; a notation on the associated Report of Medical History states that he injured his right shoulder and lower back while on active duty during Desert Storm, received two weeks of physical therapy;  and now had occasional pain, usually with weather changes.  It also notes that he had a re-injury of his right shoulder playing basketball and took NSAIDs for occasional pain.  He was found to be qualified for duty.  

On May 1997 periodic examination (for Reserve service), the Veteran did not endorse having a painful or trick shoulder.  

On October 2002 examination, the Veteran's private physician noted he did not have any chronic illnesses; there were no complaints pertaining to the right shoulder.  

February 2003 and November 2003 Reports of Medical Assessment are silent for any complaints of shoulder pain or diagnosis of a shoulder disability.  

A November 2004 treatment record notes the Veteran had full range of motion of his peripheral joints without pain and no synovitis or joint abnormality. 

In October 2006, the Veteran was seen for decreased range of motion in his right shoulder.  The diagnosis was shoulder tendonitis; physical therapy was prescribed.  

A May 2007 record for the establishment of care at a VA medical center is silent as to a right shoulder disability.  

There are no additional records of treatment for a right shoulder disability of record.  

On August 2007 VA examination, the Veteran complained of soreness in his right shoulder with overhead work and spasms of his shoulder muscles and his trapezius on the right side.  He reported that heat and avoiding heavy lifting helped with pain.  On a good day, pain was reported to be 5 out of 10; on a bad day, pain was reported to be 9 out of 10.  The Veteran reported he had 6 bad days per month.  He denied weakness, stiffness, swelling, heat, redness, instability, giving way, locking, fatigability, and lack of endurance in the right shoulder.  Range of motion studies revealed 0 to 90 degrees abduction bilaterally, 0 to 90 degrees elevation bilaterally, 0 to 45 degrees external rotation bilaterally, 0 to 90 degrees internal rotation bilaterally, and 0 to 30 degrees extension bilaterally.  The examiner noted the Veteran complained of severe pain in both shoulders and could not produce further range of motion attempts, either actively or passively.  X-rays showed no osseous or articular abnormalities.  Synovitis of the right acromioclavicular joint was diagnosed.  

The examiner opined that the Veteran's claimed shoulder condition was not a result of or caused by the conditions he suffered while on active duty.  The examiner opined that the more likely etiologies for the shoulder condition were the common etiologies for osteoarthritis including, but not limited to: age, obesity, deconditioning, heredity, ethnicity, concomitant health issues, and post-service occupation.  Additionally, the examiner concluded that the Veteran's subjective complaints, symptoms, stated medical history, and responses during physical examination were out of proportion with the documented medical record, clinical tests and reports, and known pathophysiology of the diagnosed condition.  

On February 2012 VA examination, impingement syndrome with right rotator cuff tear and acromioclavicular arthritis (previously diagnosed as synovitis) were diagnosed.  The Veteran reported problems with his right shoulder in 1990 (during Desert Storm).  He stated that lifting patients and digging ditches were the main reasons for his complaints.  His complaints included limited motion and pain, especially with overhead use.  He stated that he was seen in a field hospital and again when he returned.  He reported having "dry socket" diagnosed and treated with medications and some type of ointment.  The examiner noted that the August 2007 x-rays were normal, but that he was diagnosed with acromioclavicular synovitis, and noted that acromioclavicular joint degenerative changes were part of the impingement syndrome diagnosis.  

On examination the Veteran complained of soreness in the shoulder and pain with overhead use and sleeping on the shoulder.  Complaints were daily.  Range of motion studies revealed reduced flexion and abduction, with additional limitation due to pain.  Functional loss including weakened movement and pain on movement; tenderness or pain on palpation; and guarding of the right shoulder were noted.  There was no anklyosis of the glenohumeral joint.  Hawkins's Impingement Test and Empty-Can Test were positive while the external rotation/infraspinatus strength test and Lift-Off subscapularis tests were negative.  A history of mechanical symptoms (clicking, catching) was reported.  There was no history of dislocations or surgery.  It was noted that the Veteran had hypertrophy and tenderness of the acromioclavicular joint.  

X-rays showed mild degenerative changes consistent for the Veteran's age and with bilateral impingement syndrome, worse on the right.  The examiner noted the Veteran's shoulder condition impacted on his ability to work due to pain on overhead use and sleeping on the shoulder.  Additionally, the examiner noted there was muscle atrophy, weakness of forward flexion and external rotation, a positive arc, and positive findings for impingement syndrome.  There was tenderness of the biceps tendon and the acromioclavicular joint was hypertrophic and tender.  There was acromioclavicular crepitus with circumduction, bilaterally.  

The examiner discussed the Veteran's medical history, then opined that the current impingement syndrome with rotator cuff tear was not caused by or the result of his service.  The examiner explained that the only treatment for the Veteran's right shoulder was in March through May of 1991 when he responded to physical therapy and regained his range of motion.  When he was seen for a VA examination in August 2007 he had full range of motion and the only finding was acromioclavicular tenderness.  However, on the current examination, there was weakness of external rotation and loss of motion consistent with impingement syndrome and rotator cuff tear.  The examiner noted that records that would typically document continued complaints or treatment were silent for approximately 20 years (except for localized tenderness in 2007).  Therefore, there was no history of documented continuing complaints or treatments to indicate a chronic disabling condition.  During those 20 years, there were other periods of reserve duty, but without records of complaints regarding the right shoulder.  The examiner noted that the Veteran's condition was very commonly age related, and that the x-ray changes and physical examination are compatible with his age and senescence.  

Because the February 2012 examiner did not account for the October 2006 treatment and diagnosis of tendonitis when drawing his conclusion and discussing the lapse of time between alleged onset and current disability, the Board sought an advisory medical opinion.  After taking into consideration the October 2006 treatment and diagnosis, the consulting physician agreed with the February 2012 examiner's assessment and opinion.  He agreed that the Veteran's impingement syndrome with rotator cuff tear was not caused by active duty service, because there was a period of inactivity of approximately 15 years as to shoulder complaints.  The consulting physician opined that given the 15 year timespan, it was not likely, or less than 50 percent probability, that his rotator cuff tendinitis with impingement and tear, and his acromioclavicular joint arthritis were related to his active duty service.  

A chronic right shoulder disability was not diagnosed in service.  While the Veteran reports that he has had continuous right shoulder problems since 1991 (from engaging in manual labor in Desert Storm) his assertions are inconsistent with inconsistent with recorded data.  Where contemporaneous records would be expected to provide support for the Veteran's accounts (i.e., noting shoulder pain on physical examination), they do not.  For example, on physical examination in November 2004 and in May 2007, when the Veteran began VA treatment, he did not report any shoulder complaints.  Notably, the lengthy time interval between the Veteran's complaints in service and the initial postservice notation of the disability for which service connection is sought is, of itself, a fact weighing against a finding of chronicity, and thus, weighing against a finding of service connection.  Here, that interval is approximately 15 years.  The lack of treatment during that interval, especially when treatment for other medical conditions is reported, weighs against the credibility of accounts of ongoing disabling symptoms since service.  Accordingly, service connection for a right shoulder disability on the basis that such disability became manifest in service, and persisted, is not warranted. 38 C.F.R. § 3.303(b).  

Additionally, inasmuch as there is no evidence that arthritis of the right shoulder was manifested in the first year following the Veteran's separation from active duty, service connection for such on a presumptive basis (as a chronic disease under 38 U.S.C.A. §§ 1112, 1137) is not warranted.

The Board further finds that the preponderance of the evidence is against a finding that the Veteran's right shoulder disability is somehow otherwise related to his service.  The only medical evidence that adequately and directly addresses the matter of a nexus between the Veteran's current right shoulder disability and his service is the October 2013 advisory medical opinion (which cites to the February 2012 VA examination report) indicating that the Veteran's right shoulder complaints are unrelated to his service.  The physician noted the history of the claimed and diagnosed disabilities and explained the rationale for the opinion.  The examiner found that the Veteran's right shoulder disability is more likely age related.  As the physician explains the rationale for the opinion, citing to factual data and identifying nonservice-related etiology considered more likely, the Board finds the opinion to be highly probative evidence in the matter at hand.  Because there is no competent (medical opinion/treatise) evidence to the contrary, the Board finds the October 2013 advisory medical opinion (with reliance on the clinical findings from the February 2012 VA examination) to be persuasive.

The Board has considered the Veteran's lay statements regarding the etiology of his right shoulder disability.  However, in the absence of credible evidence of continuity of symptoms, the Veteran's own assertions that there is a nexus between his current right shoulder disability and an incident in service are not competent evidence.  The etiology of an insidious process such as arthritis or a rotator cuff tear is a matter beyond the capability of lay observation, but is a complex medical question that requires specific medical knowledge/training (and diagnostic studies).  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a right shoulder disability.  Accordingly, the benefit-of-the-doubt rule does not apply; the appeal in this matter must be denied.  See 38 U.S.C.A §5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a right shoulder disability is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


